Exhibit 10.1

 

Execution Version

 

$500,000,000

 

RSP PERMIAN, INC.

 

6.625% SENIOR NOTES DUE 2022

 

PURCHASE AGREEMENT

 

September 23, 2014

 

BARCLAYS CAPITAL INC.

RBC CAPITAL MARKETS, LLC
As Representatives of the several
   Initial Purchasers named in Schedule I attached hereto
c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019

 

Ladies and Gentlemen:

 

RSP Permian, Inc., a Delaware corporation (the “Company”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to Barclays Capital Inc. (“Barclays”), RBC Capital Markets, LLC (“RBC”)
and the other several initial purchasers named in Schedule I hereto (the
“Initial Purchasers”), for whom Barclays and RBC are acting as representatives
(in such capacity, the “Representatives”), $500,000,000 in aggregate principal
amount of its 6.625% Senior Notes due 2022 (the “Notes”).  The Notes will
(i) have terms and provisions that are summarized in the Pricing Disclosure
Package and Offering Memorandum (as defined below), and (ii) are to be issued
pursuant to an Indenture (the “Indenture”) to be entered into among the Company,
the Guarantor (as defined below) and U.S. Bank National Association, as trustee
(the “Trustee”).  The Company’s obligations under the Notes, including the due
and punctual payment of interest on the Notes, will be fully and unconditionally
guaranteed on an unsecured basis (the “Guarantees”) by RSP Permian, L.L.C., a
Delaware limited liability company (the “Guarantor”).  As used herein, the term
“Notes” shall include the Guarantees, unless the context otherwise requires. 
This Agreement is to confirm the agreement concerning the purchase of the Notes
from the Company by the Initial Purchasers.

 

1.                                      Purchase and Resale of the Notes.  The
Notes will be offered and sold to the Initial Purchasers without registration
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
on an exemption pursuant to Section 4(a)(2) under the Securities Act.  The
Company and the Guarantor have prepared a preliminary offering memorandum, dated
September 17, 2014 (the “Preliminary Offering Memorandum”), a pricing term sheet
substantially in the form attached hereto as Schedule III (the “Pricing Term
Sheet”) setting forth the terms of the Notes omitted from the Preliminary
Offering Memorandum and an offering memorandum, dated September 23, 2014 (the
“Offering Memorandum”), setting forth information regarding the Company, the
Guarantor, the Notes, and the Exchange Notes (as defined herein), the Guarantees
and the Exchange Guarantees (as defined herein).  The

 

--------------------------------------------------------------------------------


 

Preliminary Offering Memorandum, as supplemented and amended as of the
Applicable Time (as defined below), together with the Pricing Term Sheet and any
of the documents listed on Schedule IV(A) hereto are collectively referred to as
the “Pricing Disclosure Package”.  The Company and the Guarantor hereby confirm
that they have authorized the use of the Pricing Disclosure Package and the
Offering Memorandum in connection with the offering and resale of the Notes by
the Initial Purchasers. “Applicable Time” means 3:45 p.m. (New York City time)
on the date of this Agreement.

 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be.  Any reference to the
Preliminary Offering Memorandum, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include any documents filed with the Commission
pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of
the Preliminary Offering Memorandum, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, and prior to such specified date.  All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports”.

 

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S.  As used herein, the terms “offshore transaction” and “United States” have
the meanings assigned to them in Regulation S.  Those persons specified in
clauses (i) and (ii) are referred to herein as “Eligible Purchasers”.

 

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement having
substantially the terms described in the Pricing Disclosure Package (the
“Registration Rights Agreement”) among the Company, the Guarantor and the
Initial Purchasers to be dated the Closing Date (as defined herein), for so long
as such Notes constitute “Transfer Restricted Securities” (as defined in the
Registration Rights Agreement).  Pursuant to the Registration Rights Agreement,
the Company and the Guarantor will agree to file with the Commission, under the
circumstances set forth therein, a registration statement under the Securities
Act relating to the Company’s 6.625% Senior Notes due 2022 (the “Exchange
Notes”) and the Guarantor’s Exchange Guarantees (the “Exchange Guarantees”) to
be offered in exchange for the Notes and the Guarantees.  Such portion of the
offering is referred to as the “Exchange Offer”.

 

--------------------------------------------------------------------------------


 

2.                                      Representations, Warranties and
Agreements of the Company and the Guarantor.  Each of the Company and the
Guarantor, jointly and severally, represents, warrants and agrees as follows:

 

(a)                                 When the Notes and Guarantees are issued and
delivered pursuant to this Agreement, such Notes and Guarantees will not be of
the same class (within the meaning of Rule 144A under the Securities Act) as
securities of the Company or the Guarantor that are listed on a national
securities exchange registered under Section 6 of the Exchange Act, or that are
quoted in a United States automated inter-dealer quotation system.

 

(b)                                 Assuming the accuracy of your
representations and warranties in Section 3(b), the purchase and resale of the
Notes pursuant hereto (including pursuant to the Exempt Resales) are exempt from
the registration requirements of the Securities Act.

 

(c)                                  No form of general solicitation or general
advertising within the meaning of Regulation D under the Securities Act
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company, the Guarantor, any of their respective affiliates or any of
their respective representatives (other than you, as to whom the Company and the
Guarantor make no representation) in connection with the offer and sale of the
Notes.

 

(d)                                 No directed selling efforts within the
meaning of Rule 902 under the Securities Act were used by the Company, the
Guarantor or any of their respective representatives (other than you, as to whom
the Company and the Guarantor make no representation) with respect to Notes sold
outside the United States to Non-U.S. Persons, and the Company, any affiliate of
the Company and any person acting on its or their behalf (other than you, as to
whom the Company and the Guarantor make no representation) has complied with and
will implement the “offering restrictions” required by Rule 902 under the
Securities Act.

 

(e)                                  Each of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, each as
of (x) its respective date (or in the case of the Pricing Disclosure Package, as
of the Applicable Time) and (y) the Closing Date, contains all the information
specified in, and meeting the requirements of, Rule 144A(d)(4) under the
Securities Act.

 

(f)                                   None of the Company, the Guarantor or any
other person acting on behalf of the Company or the Guarantor has sold or issued
any securities that would be integrated with the offering of the Notes
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.

 

(g)                                  The Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum have been prepared by the
Company and the Guarantor for use by the Initial Purchasers in connection with
the Exempt Resales.  No order or decree preventing or suspending the use of the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or any order asserting that the transactions contemplated by this

 

--------------------------------------------------------------------------------


 

Agreement are subject to the registration requirements of the Securities Act has
been issued, and no proceeding for that purpose has commenced or is pending or,
to the knowledge of the Company or the Guarantor, is contemplated.

 

(h)                                 The Offering Memorandum will not, as of its
date or as of the Closing Date, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Offering Memorandum in reliance upon and in conformity
with written information furnished to the Company through the Representatives by
or on behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

 

(i)                                     The Pricing Disclosure Package did not,
as of the Applicable Time, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Pricing Disclosure Package in reliance upon and in
conformity with written information furnished to the Company through the
Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).

 

(j)                                    The Company has not made any offer to
sell or solicitation of an offer to buy the Notes that would constitute a “free
writing prospectus” (if the offering of the Notes was made pursuant to a
registered offering under the Securities Act), as defined in Rule 433 under the
Securities Act (a “Free Writing Offering Document”) without the prior consent of
the Representatives; any such Free Writing Offering Document the use of which
has been previously consented to by the Initial Purchasers is listed on Schedule
IV.

 

(k)                                 Each Free Writing Offering Document listed
in Schedule IV(B) hereto, when taken together with the Pricing Disclosure
Package, did not, as of the Applicable Time, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from such Free Writing Offering Document
listed in Schedule IV(B) hereto in reliance upon and in conformity with written
information furnished to the Company through the Representatives by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 8(e).

 

(l)                                     The Exchange Act Reports, when they were
or are filed with the Commission, conformed or will conform in all material
respects to the applicable requirements of the Exchange Act and the applicable
rules and regulations of the Commission thereunder.  The Exchange Act Reports
did not and will not, when filed with the Commission, contain an untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(m)                             Each of the Company and the Guarantor and each
of their respective subsidiaries have been duly organized, are validly existing
and in good standing as a corporation

 

--------------------------------------------------------------------------------


 

or other business entity under the laws of their respective jurisdictions of
organization and are duly qualified to do business and in good standing as a
foreign corporation or other business entity in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, except where the failure to be so
qualified or in good standing would not, in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), or results of operations, stockholders’ equity, properties, business
or prospects of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”).  Each of the Company and the Guarantor and their respective
subsidiaries has all power and authority necessary to own or hold its properties
and to conduct the businesses in which it is engaged.  The Company does not own
or control, directly or indirectly, any corporation, association or other entity
as of the date hereof other than the subsidiaries listed on Exhibit 21 to the
Company’s Annual Report on Form 10-K for the most recent fiscal year.  The
Guarantor is a “significant subsidiary” (as defined in Rule 405 under the
Securities Act).

 

(n)                                 The Company has an authorized capitalization
as set forth in the Pricing Disclosure Package and the Offering Memorandum under
the heading “Capitalization,” and all of the issued shares of capital stock of
the Company have been duly authorized and validly issued, are fully paid and
non-assessable, and were issued in compliance with federal and state securities
laws and not in violation of any preemptive right, resale right, right of first
refusal or similar right.  All of the Company’s options, warrants and other
rights to purchase or exchange any securities for shares of the Company’s
capital stock have been duly authorized and validly issued, and were issued in
compliance with federal and state securities laws.  All of the issued shares of
capital stock or other equity interests of each subsidiary of the Company have
been duly authorized and validly issued, are fully paid and non-assessable and
are owned directly or indirectly by the Company. The Company directly owns 100%
of the limited liability company interests of the Guarantor, free and clear of
all liens, encumbrances, equities or claims, except for liens arising under or
in connection with the Amended and Restated Credit Agreement, dated as of
September 10, 2013, as amended, among the Guarantor, as Borrower, each of the
Lenders from time to time party hereto, Comerica Bank, as administrative agent,
syndication agent and documentation agent for the Lenders and except for such
liens, encumbrances, equities or claims as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(o)                                 Each of the Company and the Guarantor has
all requisite corporate or limited liability company power and authority, as
applicable, to execute, deliver and perform its respective obligations under the
Indenture.  The Indenture has been duly and validly authorized by the Company
and the Guarantor, and upon its execution and delivery and, assuming due
authorization, execution and delivery by the Trustee, will constitute the valid
and binding agreement of the Company and the Guarantor, enforceable against the
Company and the Guarantor in accordance with its terms, except as such
enforceability may be limited (A) by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
considered in a proceeding at law or in equity) relating to enforceability and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.  The
Indenture shall comply in all material respects with the requirements of the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).  The
Indenture will conform in all material respects to the description thereof in
each of the Pricing Disclosure

 

--------------------------------------------------------------------------------


 

Package and the Offering Memorandum.

 

(p)                                 The Company has all requisite corporate
power and authority to execute, issue, sell and perform its obligations under
the Notes.  The Notes have been duly authorized by the Company and, when duly
executed by the Company in accordance with the terms of the Indenture, assuming
due authentication of the Notes by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Indenture, enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited (A) by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles (whether considered in a
proceeding at law or in equity) relating to enforceability and (B) public
policy, applicable law relating to fiduciary duties and indemnification and an
implied covenant of good faith and fair dealing.  The Notes will conform in all
material respects to the description thereof in each of the Pricing Disclosure
Package and the Offering Memorandum.

 

(q)                                 The Company has all requisite corporate
power and authority to execute, issue and perform its obligations under the
Exchange Notes.  The Exchange Notes have been duly and validly authorized by the
Company and if and when issued and authenticated in accordance with the terms of
the Indenture and delivered in accordance with the Exchange Offer provided for
in the Registration Rights Agreement, will be validly issued and delivered and
will constitute valid and binding obligations of the Company entitled to the
benefits of the Indenture, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited (A) by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether considered in a proceeding at law or in equity)
relating to enforceability and (B) public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing.

 

(r)                                    The Guarantor has all requisite limited
liability company power and authority to execute, issue and perform its
obligations under the Guarantees.  The Guarantees have been duly and validly
authorized by the Guarantor and when the Indenture is duly executed and
delivered by the Guarantor in accordance with its terms and upon the due
execution, authentication and delivery of the Notes in accordance with the
Indenture and the issuance of the Notes in the sale to the Initial Purchasers
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantor, enforceable against the Guarantor in accordance with their terms,
except as such enforceability may be limited by (A) by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles (whether considered in a proceeding at law or in equity) relating to
enforceability and (B) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing.  The Guarantees will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

(s)                                   The Guarantor has all requisite limited
liability company power and authority to execute, issue and perform its
obligations under the Exchange Guarantees.  The

 

--------------------------------------------------------------------------------


 

Exchange Guarantees have been duly and validly authorized by the Guarantor and
if and when executed and delivered by the Guarantor in accordance with the terms
of the Indenture and upon the due execution and authentication of the Exchange
Notes in accordance with the Indenture and the issuance and delivery of the
Exchange Notes in the Exchange Offer contemplated by the Registration Rights
Agreement, will be validly issued and delivered and will constitute valid and
binding obligations of the Guarantor entitled to the benefits of the Indenture,
enforceable against the Guarantor in accordance with their terms, except as such
enforceability may be limited (A) by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
considered in a proceeding at law or in equity) relating to enforceability and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

 

(t)                                    Each of the Company and the Guarantor has
all requisite corporate or limited liability company power and authority, as
applicable, to execute, deliver and perform its obligations under the
Registration Rights Agreement.  The Registration Rights Agreement has been duly
and validly authorized by the Company and the Guarantor and, when executed and
delivered by the Company and the Guarantor in accordance with the terms hereof
and thereof, will be validly executed and delivered and (assuming the due
authorization, execution and delivery thereof by you) will be the legally valid
and binding obligation of the Company and the Guarantor in accordance with the
terms thereof, enforceable against the Company and the Guarantor in accordance
with its terms, except as such enforceability may be limited (A) by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether considered in a proceeding at law or in equity)
relating to enforceability and (B) public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing.  The Registration Rights Agreement will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

 

(u)                                 Each of the Company and the Guarantor has
all requisite corporate or limited liability company power and authority, as
applicable, to execute, deliver and perform its obligations under this
Agreement.  This Agreement has been duly and validly authorized, executed and
delivered by the Company and the Guarantor.

 

(v)                                 The issue and sale of the Notes and the
Guarantees, the execution, delivery and performance by the Company and the
Guarantor of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, will not (i) conflict with or result in a breach or violation of any of
the terms or provisions of, impose any lien, charge or encumbrance upon any
property or assets of the Company, the Guarantor or their respective
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Company, the Guarantor or any of their respective subsidiaries is a party or
by which the Company, the Guarantor or any of their respective subsidiaries is
bound or to which any of the property or assets of the

 

--------------------------------------------------------------------------------


 

Company, the Guarantor or any of their respective subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws (or
similar organizational documents) of the Company, the Guarantor or any of their
respective subsidiaries, or (iii) result in any violation of any statute or any
judgment, order, decree, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company, the Guarantor or any of their
respective subsidiaries or any of their properties or assets, except, with
respect to clauses (i) and (iii), conflicts or violations that would not
reasonably be expected to have a Material Adverse Effect.

 

(w)                               No consent, approval, authorization or order
of, or filing, registration or qualification with any court or governmental
agency or body having jurisdiction over the Company, the Guarantor or any of
their respective subsidiaries or any of their properties or assets is required
for the issue and sale of the Notes and the Guarantees, the execution, delivery
and performance by the Company and the Guarantor of the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Indenture, the Registration
Rights Agreement and this Agreement, the application of the proceeds from the
sale of the Notes as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Memorandum and the consummation of the
transactions contemplated hereby and thereby, except for (A) such as have been,
or prior to the Closing Date, will be, obtained or made, (B) the filing of a
registration statement by the Company with the Commission pursuant to the
Securities Act as required by the Registration Rights Agreement, (C) such
consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Notes by the Initial
Purchasers, each of which has been obtained and is in full force and effect and
(D) for such consents that, if not obtained, have not or would not, in the
aggregate reasonably be expected to have a Material Adverse Effect.

 

(x)                                 The historical financial statements
(including the related notes and supporting schedules) included or incorporated
by reference in the Pricing Disclosure Package and the Offering Memorandum
present fairly in all material respects the financial condition, results of
operations and cash flows of the entities purported to be shown thereby, at the
dates and for the periods indicated, and have been prepared in conformity with
accounting principles generally accepted in the United States applied on a
consistent basis throughout the periods involved. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum fairly present the
information called for in all material respects and have been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(y)                                 The unaudited pro forma financial statements
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma adjustments reflect the proper
application of those adjustments to the historical financial statement amounts
in the unaudited pro forma financial statements included in the Pricing
Disclosure Package and the Offering Memorandum.  The unaudited pro forma
financial statements included in the Pricing Disclosure Package and the Offering
Memorandum comply as to form in all material respects with the applicable
requirements of Regulation S-X under the Securities Act.

 

--------------------------------------------------------------------------------


 

(z)                                  Grant Thornton LLP (“Grant Thornton”), who
has certified certain financial statements of the Company and its subsidiaries
and predecessor, whose report is included in the Pricing Disclosure Package and
the Offering Memorandum and who has delivered the initial letter referred to in
Section 7(e) hereof, is an independent public accounting firm with respect to
the Company and its subsidiaries and predecessor as required by the Securities
Act and the rules and regulations thereunder.

 

(aa)                          The Company and each of its subsidiaries maintain
internal accounting controls sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles in the United States, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of the Company’s financial statements in conformity with accounting
principles generally accepted in the United States and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum fairly present the information called for in all
material respects and are prepared in accordance with the Commission’s rules and
guidelines applicable thereto

 

(bb)                          (i) The Company and each of its subsidiaries
maintain disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act), (ii) such disclosure controls and
procedures are designed to ensure that the information required to be disclosed
by the Company and its subsidiaries in the reports they file or will file or
submit under the Exchange Act is accumulated and communicated to management of
the Company and its subsidiaries, including their respective principal executive
officers and principal financial officers, as appropriate and (iii) such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established.

 

(cc)                            Since the date of the most recent balance sheet
of the Company and its consolidated subsidiaries reviewed or audited by Grant
Thornton, (i) the Company has not been advised of or become aware of (A) any
significant deficiencies in the design or operation of internal controls that
could adversely affect the ability of the Company or any of its subsidiaries to
record, process, summarize and report financial data, or any material weaknesses
in internal controls, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of the Company and each of its subsidiaries; and (ii) there have been
no significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 

(dd)                          There is and has been no failure on the part of
the Company and any of the Company’s directors or officers, in their capacities
as such, to comply with any applicable provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith
applicable to the Company.

 

--------------------------------------------------------------------------------


 

(ee)                            Except as described in the Pricing Disclosure
Package and the Offering Memorandum and except as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, since the date of the
latest audited financial statements included or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum, (i) none of the Company,
the Guarantor, or any of their respective subsidiaries has (A) sustained any
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, (B) issued or granted any
securities, (C) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, (D) entered into any material transaction not in
the ordinary course of business, or (E) declared or paid any dividend or
distribution on its capital stock or limited liability company interests, as
applicable, and (ii) there has not been any change in the capital stock,
partnership or limited liability company interests, as applicable, or long-term
debt of the Company, the Guarantor or any of their respective subsidiaries or
any adverse change, or any development involving a prospective adverse change,
in or affecting the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, management, business or prospects of the
Company and its subsidiaries taken as a whole.

 

(ff)                              The Company, the Guarantor and each of their
respective subsidiaries have good and marketable title to, or have valid rights
to lease or otherwise use, all items of real property and good and marketable
title to, or have valid rights to lease or otherwise use, all items of personal
property that are material to the conduct of the respective businesses of the
Company, the Guarantor and each of their respective subsidiaries, in each case
free and clear of all liens, encumbrances and defects, except such liens,
encumbrances and defects (i) as are described in the Pricing Disclosure Package
and the Offering Memorandum, (ii) that do not materially interfere with the use
made and proposed to be made of such property by the Company, the Guarantor or
any of their respective subsidiaries and (iii) would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(gg)                            Except as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Company and its
subsidiaries have such consents, easements, rights-of-way or licenses from any
person (collectively, “rights-of-way”) as are necessary to enable the Company to
conduct its business in the manner described in the Pricing Disclosure Package
and the Offering Memorandum, subject to qualifications as may be set forth in
the Pricing Disclosure Package and the Offering Memorandum.

 

(hh)                          The Company and each of its subsidiaries have such
permits, licenses, patents, franchises, certificates of need and other approvals
or authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Offering Memorandum, except for any of the foregoing that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each of
the Company and its subsidiaries have fulfilled and performed all of its
respective obligations with respect to the Permits, and no event has occurred
that allows, or after notice or lapse of time would allow, revocation or
termination thereof or results in any other impairment of the rights of the
holder or any such Permits, except for any of the foregoing that would not
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any of its subsidiaries has received notice

 

--------------------------------------------------------------------------------


 

of any revocation or modification of any such Permits or has any reason to
believe that any such Permits will not be renewed in the ordinary course.

 

(ii)                                  The Company and each of its subsidiaries
own or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, know-how (including seismic data and other
unpatentable or unpatented proprietary or confidential information, systems or
procedures related to geologic exploration), software, systems and technology
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses, except as would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(jj)                                Except as described in the Pricing
Disclosure Package and the Offering Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property or assets of the Company or any of its
subsidiaries is the subject that would, in the aggregate, reasonably be expected
to have a Material Adverse Effect or would, in the aggregate, reasonably be
expected to have a material adverse effect on the performance of this Agreement
or the consummation of the transactions contemplated hereby; and no such
proceedings are threatened or, to the Company’s and the Guarantor’s knowledge,
contemplated by governmental authorities or others.

 

(kk)                          Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws (or similar organizational
documents), (ii) in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant, condition or other obligation contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject, or (iii) in violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (ii) and (iii), to the
extent any such conflict, breach, violation or default would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(ll)                                  Except as disclosed in the Pricing
Disclosure Package and the Offering Memorandum, the Company and each of its
subsidiaries (i) are, and at all times prior hereto were, in compliance with all
laws, regulations, ordinances, rules, orders, judgments, decrees, permits or
other legal requirements of any governmental authority, including without
limitation any international, foreign, national, state, provincial, regional, or
local authority, relating to pollution, the protection of human health or
safety, the environment, or natural resources, or to use, handling, storage,
manufacturing, transportation, treatment, discharge, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) applicable to such entity, which compliance includes,
without limitation, obtaining, maintaining and complying with all permits and
authorizations and approvals required by Environmental Laws to conduct their
respective businesses, and (ii) have not received notice or otherwise have
knowledge of any actual or alleged violation of Environmental Laws, or of any
actual or potential liability for or other obligation concerning the presence,
disposal or release of

 

--------------------------------------------------------------------------------


 

hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of clause (i) or (ii) where such non-compliance, violation, liability,
or other obligation would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.  Except as described in the Pricing Disclosure
Package and the Offering Memorandum, (x) there are no proceedings that are
pending, or known to be contemplated, against the Company or any of its
subsidiaries under Environmental Laws in which a governmental authority is also
a party, other than such proceedings regarding which it is reasonably believed
no monetary sanctions of $100,000 or more will be imposed, (y) the Company, the
Guarantor and their respective subsidiaries are not aware of any issues
regarding compliance with Environmental Laws, including any pending or proposed
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that would reasonably be expected to have a Material Adverse
Effect, and (z) none of the Company, the Guarantor and their respective
subsidiaries anticipates material capital expenditures relating to Environmental
Laws other than those incurred in the ordinary course of business.

 

(mm)                  The Company, the Guarantor and each of their respective
subsidiaries have filed all federal, state, local and foreign tax returns
required to be filed through the date hereof, subject to permitted extensions,
and have paid all taxes due, and, except as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, there is no tax
deficiency that has been determined adversely to the Company, the Guarantor or
any of their respective subsidiaries, neither the Company nor the Guarantor has
knowledge of any tax deficiencies that have been, or would reasonably be
expected to be asserted against the Company, the Guarantor and each of their
respective subsidiaries, that would, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(nn)                          None of the Company, the Guarantor or any of their
respective subsidiaries is, and as of the applicable Closing Date and, after
giving effect to the offer and sale of the Notes and the application of proceeds
therefrom as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum, none of them will be, an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended (the “Investment Company
Act”), and the rules and regulations of the Commission thereunder.

 

(oo)                          Ryder Scott Company, L.P. (“Ryder Scott”), a
reserve engineer that prepared reserve reports on estimated net proved oil and
natural gas reserves held by the Company and its subsidiaries as of December 31,
2013,  was, as of the date of preparation of such reserve reports, and is, as of
the date hereof, an independent petroleum engineer with respect to the Company.

 

(pp)                          The information contained in the Pricing
Disclosure Package and the Offering Memorandum or incorporated by reference
therein regarding estimated proved reserves of the Company and its subsidiaries
as of December 31, 2013, is based upon the reserve reports prepared by Ryder
Scott.  Such estimates fairly reflect, in all material respects, the oil and
natural gas reserves of the Company and its subsidiaries, as of December 31,
2013 and are in accordance, in all material respects, with Commission rules and
guidelines that are currently in effect for oil and gas producing companies
applied on a consistent basis throughout the period covered.

 

--------------------------------------------------------------------------------


 

(qq)                          The Company and its affiliates have not taken,
directly or indirectly, any action designed to or that has constituted or that
could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantor in
connection with the offering of the Notes.

 

(rr)                                Neither the Company nor any of its
subsidiaries nor any director, officer or employee of the Company or any of its
subsidiaries nor, to the knowledge of the Company and the Guarantor, any agent,
affiliate or other person acting on behalf of the Company, the Guarantor or any
of their respective subsidiaries, has (i) used any Company funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment from
Company funds to any foreign or domestic government official or employee,
including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption laws; or (iv) made, offered or
requested any unlawful bribe or other unlawful benefit, including, without
limitation, any unlawful rebate, payoff, influence payment or kickback or other
unlawful or improper payment or benefit.  The Company and its subsidiaries have
instituted, maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.

 

(ss)                              The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where the Company or any of its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company and the Guarantor, threatened.

 

(tt)                                None of the Company or any of its
subsidiaries, nor, to the knowledge of the Company and the Guarantor, any
director, officer, employee, agent or affiliate of the Company or any of its
subsidiaries, nor, to the knowledge of the Company, any other person associated
with or acting on behalf of the Company or any of its subsidiaries is currently
subject to any sanctions administered or enforced by the U.S. Government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other applicable sanctions authority
(collectively, “Sanctions”), nor is the Company or any subsidiary located,
organized or resident in a country or territory that is the subject of
Sanctions, including, without limitation, Cuba, Burma (Myanmar), Iran, North
Korea, Sudan and Syria (each, a “Sanctioned Country”); and none the Company, the

 

--------------------------------------------------------------------------------


 

Guarantor or any of their respective subsidiaries will directly or indirectly
use the proceeds of the offering of the Notes hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject of Sanctions, (ii) to fund or facilitate any activities of or
business in any Sanctioned Country or (iii) in any other manner that will result
in a violation by any person (including any person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past two years, none of the Company, the Guarantor or any of
their respective subsidiaries has knowingly engaged in or is now knowingly
engaged in any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions in
violation of such Sanctions or with any Sanctioned Country in violation of such
Sanctions.

 

(uu)                          The section entitled “Management’s Discussion and
Analysis of Financial Condition and Results of Operations—Critical Accounting
Policies and Estimates” set forth or incorporated by reference in the
Preliminary Offering Memorandum contained in the Pricing Disclosure Package and
the Offering Memorandum accurately and fully describes (i) the accounting
policies that the Company believes are the most important in the portrayal of
the Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments (“Critical
Accounting Policies”); (ii) the judgments and uncertainties affecting the
application of Critical Accounting Policies; and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof

 

(vv)                          There are no contracts or other documents that
would be required to be described in a registration statement filed under the
Securities Act or filed as exhibits to a registration statement of the Company
pursuant to Item 601(b)(10) of Regulation S-K that have not been described in
the Pricing Disclosure Package and the Offering Memorandum.  The statements made
in the Pricing Disclosure Package and the Offering Memorandum, insofar as they
purport to constitute summaries of the terms of the contracts and other
documents that are so described, constitute accurate summaries of the terms of
such contracts and documents in all material respects.  None of the Company, the
Guarantor or any of their respective subsidiaries has knowledge that any other
party to any such contract or other document has any intention not to render
full performance as contemplated by the terms thereof.

 

(ww)                      No relationship, direct or indirect, that would be
required to be described in a registration statement of the Company pursuant to
Item 404 of Regulation S-K, exists between or among the Company or the Guarantor
and their respective subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or the Guarantor and their
respective subsidiaries, on the other hand, that has not been described in the
Pricing Disclosure Package and the Offering Memorandum.

 

(xx)                          No labor disturbance by or dispute with the
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company or the Guarantor, is imminent that would reasonably be expected
to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

(yy)                          The statements made in the Pricing Disclosure
Package and the Offering Memorandum under the captions “Business—Regulation of
Environmental and Occupational Safety and Health Matters,” “Business—Regulation
of the Oil and Natural Gas Industry” and “Certain Relationships and Related
Party Transactions,” insofar as they purport to constitute summaries of the
terms of statutes, rules or regulations, legal or governmental proceedings or
contracts and other documents, constitute accurate summaries of the terms of
such statutes, rules and regulations, legal and governmental proceedings and
contracts and other documents in all material respects.

 

(zz)                            None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Notes), will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

 

(aaa)                   Except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company and each of its
subsidiaries carry, or are covered by, insurance from insurers of recognized
financial responsibility in such amounts and covering such risks as is
reasonably adequate for the conduct of their respective businesses and the value
of their respective properties and as is customary for companies engaged in
similar businesses in similar industries.  All policies of insurance of the
Company, the Guarantor and their respective subsidiaries are in full force and
effect; the Company, the Guarantor and each of their respective subsidiaries are
in compliance with the terms of such policies in all material respects; and none
of the Company, the Guarantor or any of their respective subsidiaries has
received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance; there are no claims by the Company, the Guarantor or
any of their respective subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; and none of the Company, the Guarantor nor any of
their respective subsidiaries has been notified in writing that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not reasonably be expected to have a
Material Adverse Effect.

 

(bbb)                   The Company has not taken any action or omitted to take
any action (such as issuing any press release relating to any Notes without an
appropriate legend) which may result in the loss by any of the Initial
Purchasers of the ability to rely on any stabilization safe harbor provided by
the Financial Services Authority under the Financial Services and Markets Act
2000 (the “FSMA”).

 

(ccc)                      Except, in each case, for any such matter as would
not reasonably be expected to have a Material Adverse Effect, (i) each “employee
benefit plan” (within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) for which the Company or any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each a “Plan”) has been maintained in material compliance with its terms and
with the

 

--------------------------------------------------------------------------------


 

requirements of all applicable statutes, rules and regulations including ERISA
and the Code; (ii) no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred with respect to any Plan,
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) with respect to each Plan subject to Title IV of ERISA, (A) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur, excluding any reportable event for which a
waiver could apply, (B) the Company and, to the Company’s and the Guarantor’s
knowledge, each member of the Controlled Group have fulfilled their obligations
under the minimum funding standards of the Code with respect to each such Plan
and (C) neither the Company nor any member of its Controlled Group has incurred,
or reasonably expects to incur, any material liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation in the ordinary course and without default) in respect of a
Plan (including a “multiemployer plan,” within the meaning of
Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended to be
qualified under Section 401(a) of the Code is the subject of a favorable
determination or opinion letter from the Internal Revenue Service to the effect
that it is so qualified, and nothing has occurred, whether by action or by
failure to act, which would reasonably be expected to cause the loss of such
qualification.

 

(ddd)                   No subsidiary of the Company is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such subsidiary’s capital stock or other ownership
interests, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s property or
assets to the Company or any other subsidiary of the Company, except as
described in the Pricing Disclosure Package and the Offering Memorandum.

 

(eee)                      The statistical and market-related data included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum are based on or derived from sources that the Company believes to be
reliable in all material respects.

 

(fff)                         Except as described in the Pricing Disclosure
Package, there are no contracts, agreements or understandings between the
Company, the Guarantor and any person granting such person the right to require
the Company or the Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or the Guarantor
(other than the Registration Rights Agreement) owned or to be owned by such
person or to require the Company or the Guarantor to include such securities in
the securities registered pursuant to the Registration Rights Agreement or in
any securities being registered pursuant to any other registration statement
filed by the Company or the Guarantor under the Securities Act.

 

(ggg)                      Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that could give rise to a valid claim against any of them or the
Initial Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes.

 

(hhh)                   Neither the Company nor any of its subsidiaries is in
violation of or has received notice of any violation with respect to any federal
or state law relating to discrimination in the hiring, promotion or pay of
employees, nor any applicable federal or state wage and hour laws, nor any state
law precluding the denial of credit due to the neighborhood in which a

 

--------------------------------------------------------------------------------


 

property is situated, the violation of any of which could reasonably be expected
to have a Material Adverse Effect.

 

(iii)                               The statements set forth in each of the
Pricing Disclosure Package and the Offering Memorandum under the caption
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Notes and the Guarantees and under the captions “Certain U.S.
Federal Income Tax Considerations,” “Certain Relationships and Related Party
Transactions,” “Description of Other Indebtedness—Revolving Credit Facility” and
“Plan of Distribution”, insofar as they purport to summarize the provisions of
the laws and documents referred to therein, are accurate summaries in all
material respects.

 

Any certificate signed by any officer of the Company or the Guarantor and
delivered to the Representatives or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or the Guarantor, jointly and severally, as to matters
covered thereby, to each Initial Purchaser.

 

3.                                      Purchase of the Notes by the Initial
Purchasers, Agreements to Sell, Purchase and Resell.(a)

 

(a)                                 The Company and the Guarantor, jointly and
severally hereby agree, on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers and, upon the basis of the representations, warranties and
agreements of the Company and the Guarantor herein contained and subject to all
the terms and conditions set forth herein, each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
98% of the principal amount thereof, the total principal amount of Notes set
forth opposite the name of such Initial Purchaser in Schedule I hereto.  The
Company and the Guarantor shall not be obligated to deliver any of the
securities to be delivered hereunder except upon payment for all of the
securities to be purchased as provided herein.

 

(b)                                 Each of the Initial Purchasers, severally
and not jointly hereby represents and warrants to the Company that it will offer
the Notes for sale upon the terms and conditions set forth in this Agreement and
in the Pricing Disclosure Package.  Each of the Initial Purchasers, severally
and not jointly, hereby represents and warrants to, and agrees with, the
Company, on the basis of the representations, warranties and agreements of the
Company and the Guarantor, that such Initial Purchaser: (i) is a QIB with such
knowledge and experience in financial and business matters as are necessary in
order to evaluate the merits and risks of an investment in the Notes; (ii) in
connection with the Exempt Resales, will solicit offers to buy the Notes only
from, and will offer to sell the Notes only to, the Eligible Purchasers in
accordance with this Agreement and on the terms contemplated by the Pricing
Disclosure Package; and (iii) will not engage in any directed selling efforts
within the meaning of Rule 902 under the Securities Act, in connection with the
offering of the Notes.  The Initial Purchasers have advised the Company that
they will offer the Notes to Eligible Purchasers at a price initially equal to
100% of the principal amount thereof, plus accrued interest, if any, from the
date of issuance of the Notes.  Such price may be changed by the Initial
Purchasers at any time without notice.

 

--------------------------------------------------------------------------------


 

(c)                                  The Initial Purchasers have not nor, prior
to the later to occur of (A) the Closing Date and (B) completion of the
distribution of the Notes, will not, use, authorize use of, refer to or
distribute any material in connection with the offering and sale of the Notes
other than (i) the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Offering Memorandum, (ii) any written communication that contains
either (x) no “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) or (y) “issuer information” that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum or any Free
Writing Offering Document listed on Schedule IV hereto, (iii) the Free Writing
Offering Documents listed on Schedule IV hereto, (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in writing, or
(v) any written communication relating to or that contains the terms of the
Notes and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum.

 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c) and 7(d) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 

4.                                      Delivery of the Notes and Payment
Therefor.  Delivery to the Initial Purchasers of and payment for the Notes shall
be made at the office of Latham & Watkins LLP, 811 Main Street, Suite 3700,
Houston, TX, 77002, at 10:00 A.M., New York City time, on September 26, 2014
(the “Closing Date”).  The place of closing for the Notes and the Closing Date
may be varied by agreement between the Initial Purchasers and the Company.

 

The Notes will be delivered to the Initial Purchasers through the facilities of
The Depository Trust Company (“DTC”), against payment to the Company by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC.  The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC.  The Global Notes will
be delivered at the closing to the Trustee as custodian for DTC.

 

5.                                      Agreements of the Company and the
Guarantor.  The Company and the Guarantor, jointly and severally, agree with
each of the Initial Purchasers as follows:

 

(a)                                 The Company and the Guarantor will furnish
to the Initial Purchasers, without charge, within one business day of the date
of the Offering Memorandum, such number of copies of the Offering Memorandum as
may then be amended or supplemented as they may reasonably request.

 

(b)                                 The Company and the Guarantor will prepare
the Offering Memorandum in a form approved by the Initial Purchasers and will
not make any amendment or supplement to the Pricing Disclosure Package or to the
Offering Memorandum of which the Initial Purchasers shall not previously have
been advised or to which they shall reasonably object after being so advised.

 

--------------------------------------------------------------------------------


 

(c)                                  The Company and the Guarantor consent to
the use of the Pricing Disclosure Package and the Offering Memorandum in
accordance with the securities or Blue Sky laws of the jurisdictions in which
the Notes are offered by the Initial Purchasers and by all dealers to whom Notes
may be sold, in connection with the offering and sale of the Notes.

 

(d)                                 If, at any time prior to completion of the
distribution of the Notes by the Initial Purchasers to Eligible Purchasers, any
event occurs or information becomes known that, in the judgment of the Company
or the Guarantor or in the opinion of counsel for the Initial Purchasers, should
be set forth in the Pricing Disclosure Package or the Offering Memorandum so
that the Pricing Disclosure Package or the Offering Memorandum, as then amended
or supplemented, does not include any untrue statement of material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
it is necessary to supplement or amend the Pricing Disclosure Package or the
Offering Memorandum in order to comply with any law, the Company and the
Guarantor will forthwith prepare an appropriate supplement or amendment thereto,
and will expeditiously furnish to the Initial Purchasers and dealers a
reasonable number of copies thereof.

 

(e)                                  Neither the Company nor the Guarantor will
make any offer to sell or solicitation of an offer to buy the Notes that would
constitute a Free Writing Offering Document without the prior consent of the
Representatives, which consent shall not be unreasonably withheld or delayed. 
If at any time following issuance of a Free Writing Offering Document any event
occurred or occurs as a result of which such Free Writing Offering Document
conflicts with the information in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum or, when taken together
with the information in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, includes an untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances then prevailing, not
misleading, as promptly as practicable after becoming aware thereof, the Company
will give notice thereof to the Initial Purchasers through the Representatives
and, if requested by the Representatives, will prepare and furnish without
charge to each Initial Purchaser a Free Writing Offering Document or other
document which will correct such conflict, statement or omission.

 

(f)                                   Promptly from time to time to take such
action as the Initial Purchasers may reasonably request to qualify the Notes for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchasers may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction, or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

 

(g)                                  For a period commencing on the date hereof
and ending on the 90th day after the date of the Offering Memorandum, the
Company and the Guarantor agree not to, directly or indirectly, (i) offer for
sale, sell, or otherwise dispose of (or enter into any transaction or device
that is designed to, or would be expected to, result in the disposition by any
person at

 

--------------------------------------------------------------------------------


 

any time in the future of) any debt securities of the Company substantially
similar to the Notes or securities convertible into or exchangeable for such
debt securities of the Company, or sell or grant options, rights or warrants
with respect to such debt securities of the Company or securities convertible
into or exchangeable for such debt securities of the Company, (ii) enter into
any swap or other derivatives transaction that transfers to another, in whole or
in part, any of the economic benefits or risks of ownership of such debt
securities of the Company, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of debt securities of the Company
or other securities, in cash or otherwise, (iii) file or cause to be filed a
registration statement, including any amendments, with respect to the
registration of debt securities of the Company substantially similar to the
Notes or securities convertible, exercisable or exchangeable into such debt
securities of the Company, or (iv) publicly announce an offering of any debt
securities of the Company substantially similar to the Notes or securities
convertible or exchangeable into such debt securities, in each case without the
prior written consent of Barclays, on behalf of the Initial Purchasers, except
in exchange for the Exchange Notes and the Exchange Guarantees in connection
with the Exchange Offer.

 

(h)                                 So long as any of the Notes are outstanding,
the Company and the Guarantor will furnish at their expense to the Initial
Purchasers, and, upon request, to the holders of the Notes and prospective
purchasers of the Notes the information required by Rule 144A(d)(4) under the
Securities Act (if any).

 

(i)                                     The Company and the Guarantor will apply
the net proceeds from the sale of the Notes to be sold by it hereunder
substantially in accordance with the description set forth in the Pricing
Disclosure Package and the Offering Memorandum under the caption “Use of
Proceeds.”

 

(j)                                    The Company, the Guarantor and their
respective affiliates will not take, directly or indirectly, any action designed
to or that has constituted or that reasonably could be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Company or the Guarantor in connection with the offering of the Notes.

 

(k)                                 The Company and the Guarantor will use their
best efforts to permit the Notes to be eligible for clearance and settlement
through DTC.

 

(l)                                     Each of the Company and the Guarantor
will not, and will not permit any of their respective affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Notes that have been
acquired by any of them, except for Notes purchased by the Company, the
Guarantor or any of their respective affiliates and resold in a transaction
registered under the Securities Act.

 

(m)                             The Company and the Guarantor agree not to sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) that would be integrated with the
sale of the Notes in a manner that would require the registration under the
Securities Act of the sale to the Initial Purchasers or the Eligible Purchasers
of the Notes.

 

(n)                                 In connection with any offer or sale of the
Notes, the Company and the

 

--------------------------------------------------------------------------------


 

Guarantor will not engage, and will cause their respective affiliates and any
person acting on their behalf (other than, in any case, the Initial Purchasers
and any of their affiliates, as to whom the Company and the Guarantor make no
covenant) not to engage (i) in any form of general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act),  or any
public offering within the meaning of Section 4(a)(2) of the Securities Act in
connection with any offer or sale of the Notes and/or (ii) in any directed
selling effort with respect to the Notes within the meaning of Regulation S
under the Securities Act, and to comply with the offering restrictions
requirement of Regulation S of the Securities Act.

 

(o)                                 The Company and the Guarantor agree to
comply with all the terms and conditions of the Registration Rights Agreement
and all agreements set forth in the representation letters of the Company and
the Guarantor to DTC relating to the approval of the Notes by DTC for “book
entry” transfer.

 

(p)                                 The Company and the Guarantor will do and
perform all things required or necessary to be done and performed under this
Agreement by them prior to the Closing Date, and to satisfy all conditions
precedent to the Initial Purchasers’ obligations hereunder to purchase the
Notes.

 

6.                                      Expenses.  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company and the Guarantor, jointly and severally, agree, to pay
all expenses, costs, fees and taxes incident to and in connection with: (a) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits and one or
more versions of the Preliminary Offering Memorandum and the Offering Memorandum
for distribution in Canada, including in the form of a Canadian “wrapper”
(including related fees and expenses of Canadian counsel to the Initial
Purchasers)) and all amendments and supplements thereto (including the fees,
disbursements and expenses of the Company’s and the Guarantor’s accountants and
counsel, but not, however, legal fees and expenses of the Initial Purchasers’
counsel incurred in connection therewith); (b) the preparation, printing
(including, without limitation, word processing and duplication costs) and
delivery of this Agreement, the Indenture, the Registration Rights Agreement,
all Blue Sky memoranda and all other agreements, memoranda, correspondence and
other documents printed and delivered in connection therewith and with the
Exempt Resales (but not, however, legal fees and expenses of the Initial
Purchasers’ counsel incurred in connection with any of the foregoing other than
fees of such counsel plus reasonable disbursements incurred in connection with
the preparation, printing and delivery of such Blue Sky memoranda); (c) the
issuance and delivery by the Company of the Notes and by the Guarantor of the
Guarantees and any taxes payable in connection therewith; (d) the qualification
of the Notes and Exchange Notes for offer and sale under the securities or Blue
Sky laws of the several states and any foreign jurisdictions as the Initial
Purchasers may designate (including, without limitation, the reasonable fees and
disbursements of the Initial Purchasers’ counsel relating to such registration
or qualification); (e) the furnishing of such copies of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (f) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel

 

--------------------------------------------------------------------------------


 

for the Initial Purchasers reasonably incurred therewith); (h) the rating of the
Notes and the Exchange Notes; (i) the obligations of the Trustee, any agent of
the Trustee and the counsel for the Trustee in connection with the Indenture,
the Notes, the Guarantees, the Exchange Notes and the Exchange Guarantees;
(j) the performance by the Company and the Guarantor of their other obligations
under this Agreement; and (k) all travel expenses (provided that the Company and
the Guarantor shall only be required to pay 50% of expenses related to chartered
aircraft) of each Initial Purchaser and the Company’s officers and employees and
any other expenses of each Initial Purchaser and the Company in connection with
attending or hosting meetings with prospective purchasers of the Notes, and
expenses associated with any electronic road show.

 

7.                                      Conditions to Initial Purchasers’
Obligations.  The respective obligations of the Initial Purchasers hereunder are
subject to the accuracy, when made and on and as of the Closing Date, of the
representations and warranties of the Company and the Guarantor contained
herein, to the performance by the Company and the Guarantor of their respective
obligations hereunder, and to each of the following additional terms and
conditions:

 

(a)                                 The Initial Purchasers shall not have
discovered and disclosed to the Company on or prior to the Closing Date that the
Pricing Disclosure Package, any Free Writing Offering Document or the Offering
Memorandum, or any amendment or supplement thereto, contains an untrue statement
of a fact which, in the opinion of Latham & Watkins LLP, counsel to the Initial
Purchasers, is material or omits to state a fact which, in the opinion of such
counsel, is material and is necessary in order to make the statements therein,
in the light of the circumstances then prevailing, not misleading.

 

(b)                                 All corporate proceedings and other legal
matters incident to the authorization, form and validity of this Agreement, the
Notes, the Guarantees, the Exchange Notes, the Exchange Guarantees, the
Registration Rights Agreement, the Indenture, the Pricing Disclosure Package and
the Offering Memorandum, and all other legal matters relating to this Agreement
and the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Initial Purchasers, and the Company and the
Guarantor shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

 

(c)                                  Vinson & Elkins L.L.P. shall have furnished
to the Initial Purchasers its written opinion, as counsel to the Company and the
Guarantor, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance reasonably satisfactory to the Initial Purchasers,
substantially in the form of Exhibit A hereto.

 

(d)                                 The Initial Purchasers shall have received
from Latham & Watkins LLP, counsel for the Initial Purchasers, such opinion or
opinions and negative assurance letter, dated the Closing Date, with respect to
the issuance and sale of the Notes, the Pricing Disclosure Package, the Offering
Memorandum and other related matters as the Initial Purchasers may reasonably
require, and the Company shall have furnished to such counsel such documents and
information as such counsel reasonably requests for the purpose of enabling them
to pass upon such matters.

 

--------------------------------------------------------------------------------


 

(e)                                  At the time of execution of this Agreement,
the Initial Purchasers shall have received from Grant Thornton a letter, in form
and substance satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof (i) confirming that they are independent
public accountants with respect to the Company and its subsidiaries within the
meaning of the Securities Act and the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

 

(f)                                   With respect to the letter of Grant
Thornton referred to in the preceding paragraph and delivered to the Initial
Purchasers concurrently with the execution of this Agreement (the “initial
letter”), the Company shall have furnished to the Initial Purchasers a
“bring-down letter” of such accountants, addressed to the Initial Purchasers and
dated the Closing Date (i) confirming that they are independent public
accountants with respect to the Company and its subsidiaries within the meaning
of the Securities Act and the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the Closing Date (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in each of the Pricing Disclosure Package or the Offering
Memorandum, as of a date not more than three days prior to the date of the
Closing Date), the conclusions and findings of such firm with respect to the
financial information and other matters covered by the initial letter, and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letter.

 

(g)                                  (i) None of the Company, the Guarantor or
any of their respective subsidiaries shall have sustained, since the date of the
latest audited financial statements included or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, or (ii) since such date, there shall not have been any change
in the capital stock or long-term debt of the Company, the Guarantor or any of
their respective subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company, the Guarantor and their respective subsidiaries, taken
as a whole, the effect of which, in any such case described in clause (i) or
(ii), is, individually or in the aggregate, in the judgment of Barclays, so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering, sale or the delivery of the Notes being delivered on the Closing
Date on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Offering Memorandum.

 

--------------------------------------------------------------------------------


 

(h)                                 At the time of execution of this Agreement,
the Representatives shall have received from Ryder Scott an initial letter (the
“initial expert letter”), in form and substance satisfactory to the
Representatives, addressed to the Initial Purchasers and dated the date hereof
and a subsequent letter dated as of the Closing Date, which such letter shall
cover the period from any initial expert letter to the Closing Date, stating the
conclusions and findings of such firm with respect to the reserve and other
operational information and other matters as is customary to initial purchasers
in connection with similar transactions.

 

(i)                                     The Company and the Guarantor shall have
furnished or caused to be furnished to the Initial Purchasers dated as of the
Closing Date a certificate of the Chief Executive Officer and Chief Financial
Officer of the Company and the Guarantor, or other officers satisfactory to the
Initial Purchasers, as to such matters as the Representatives may reasonably
request, including, without limitation, a statement:

 

(i)                                     That the representations, warranties and
agreements of the Company and the Guarantor in Section 2 are true and correct on
and as of the Closing Date, and the Company has complied with all its agreements
contained herein and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date;

 

(ii)                                  That they have examined the Pricing
Disclosure Package and the Offering Memorandum, and, in their opinion, (A) the
Pricing Disclosure Package, as of the Applicable Time, and the Offering
Memorandum, as of its date and as of the Closing Date, did not and do not
contain any untrue statement of a material fact and did not and do not omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading and (B) since the
date of the Pricing Disclosure Package and the Offering Memorandum, no event has
occurred which should have been set forth in a supplement or amendment to the
Pricing Disclosure Package and the Offering Memorandum; and

 

(iii)                               To the effect of Section 7(g) (provided that
no representation with respect to the judgment of Barclays need be made) and
Section 7(j).

 

(j)                                    Subsequent to the earlier of the
Applicable Time and the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization,” as that term is used by the Commission in
Section 15E under the Exchange Act, or (ii) such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities.

 

(k)                                 The Notes shall be eligible for clearance
and settlement through DTC.

 

(l)                                     The Company and the Guarantor shall have
executed and delivered the Registration Rights Agreement, and the Initial
Purchasers shall have received an original copy thereof, duly executed by the
Company and the Guarantor.

 

--------------------------------------------------------------------------------


 

(m)                             The Company, the Guarantor and the Trustee shall
have executed and delivered the Indenture, and the Initial Purchasers shall have
received an original copy thereof, duly executed by the Company, the Guarantor
and the Trustee.

 

(n)                                 Subsequent to the earlier of the Applicable
Time and the execution and delivery of this Agreement there shall not have
occurred any of the following: (i) (A) trading in securities generally on any
securities exchange that has registered with the Commission under Section 6 of
the Exchange Act (including the New York Stock Exchange, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market), or
(B) trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited or the
settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a general moratorium on
commercial banking activities shall have been declared by federal or state
authorities, (iii) the United States shall have become engaged in hostilities,
there shall have been an escalation in hostilities involving the United States
or there shall have been a declaration of a national emergency or war by the
United States, or (iv) there shall have occurred such a material adverse change
in general economic, political or financial conditions, including, without
limitation, as a result of terrorist activities after the date hereof (or the
effect of international conditions on the financial markets in the United States
shall be such), or any other calamity or crisis either within or outside the
United States, in each case, as to make it, in the judgment of Barclays,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Notes being delivered on the Closing Date on the terms and in the manner
contemplated in the Offering Memorandum or that, in the judgment of Barclays,
could materially and adversely affect the financial markets or the markets for
the Notes and other debt securities.

 

(o)                                 On or prior to the Closing Date, the Company
and the Guarantor shall have furnished to the Initial Purchasers such further
certificates and documents as the Initial Purchasers may reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

8.                                      Indemnification and Contribution.

 

(a)                                 The Company and the Guarantor, hereby agree,
jointly and severally, to indemnify and hold harmless each Initial Purchaser,
its affiliates, directors, officers and employees and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes), to which that Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in any Free Writing
Offering Document, the

 

--------------------------------------------------------------------------------


 

Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, (B) in any Blue Sky
application or other document prepared or executed by the Company or the
Guarantor (or based upon any written information furnished by the Company or the
Guarantor) specifically for the purpose of qualifying any or all of the Notes
under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (C) in any materials or information provided to investors by,
or with the approval of, the Company or the Guarantor in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or (ii) the omission or alleged omission to state in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse each Initial Purchaser and each such affiliate, director,
officer, employee or controlling person promptly upon demand for any legal or
other expenses reasonably incurred by that Initial Purchaser, affiliate,
director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company and the Guarantor shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 8(e).  The foregoing indemnity agreement is in addition to
any liability that the Company or the Guarantor may otherwise have to any
Initial Purchaser or to any affiliate, director, officer, employee or
controlling person of that Initial Purchaser.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, hereby agrees to indemnify and hold harmless the Company, the
Guarantor, their respective officers and employees, each of their respective
directors, and each person, if any, who controls the Company or the Guarantor
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which the Company, the Guarantor
or any such director, officer, employee or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in any
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto, (B) in any Blue Sky Application, or (C) in any Marketing Materials, or
(ii) the omission or alleged omission to state in any Free Writing Offering
Document, Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, or in any amendment or supplement thereto, or in any Blue
Sky Application or in any Marketing Materials any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were

 

--------------------------------------------------------------------------------


 

made, not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning such
Initial Purchaser furnished to the Company through the Representatives by or on
behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 8(e).  The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to the Company, the Guarantor or any such director,
officer, employee or controlling person.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 8 of notice of any claim or the commencement of any
action, the indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under this Section 8, notify the indemnifying
party in writing of the claim or the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under paragraphs (a) or (b) above except to
the extent it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure and; provided, further, that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under paragraphs (a) or
(b) above.  If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party.  After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the Initial Purchasers shall have the right to employ counsel to
represent jointly the Initial Purchasers and their respective directors,
officers, employees and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Initial Purchasers against the Company or the Guarantor under this Section 8, if
(i) the Company, the Guarantor and the Initial Purchasers shall have so mutually
agreed; (ii) the Company and the Guarantor have failed within a reasonable time
to retain counsel reasonably satisfactory to the Initial Purchasers; (iii) the
Initial Purchasers and their respective directors, officers, employees and
controlling persons shall have reasonably concluded, based on the advice of
counsel, that there may be legal defenses available to them that are different
from or in addition to those available to the Company and the Guarantor; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Initial Purchasers or their respective directors, officers,
employees or controlling persons, on the one hand, and the Company and the
Guarantor, on the other hand, and representation of both sets of parties by the
same counsel would present a conflict due to actual or potential differing
interests between them, and in any such event the fees and expenses of such
separate counsel shall be paid by the Company and the Guarantor and the Company
and the Guarantor shall no longer have the right to assume the defense of any
such claim or action.  No indemnifying party shall (x) without the prior written
consent of the indemnified parties (which consent shall not be unreasonably
withheld), settle or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or

 

--------------------------------------------------------------------------------


 

consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and does not
include a statement as to, or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party, or (y) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment of the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 8(a) or (b) hereof, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 60 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
or disputed in good faith the indemnified party’s entitlement to such
reimbursement prior to the date of such settlement.

 

(d)                                 If the indemnification provided for in this
Section 8 shall for any reason be unavailable to or insufficient to hold
harmless an indemnified party under Section 8(a) or 8(b) in respect of any loss,
claim, damage or liability, or any action in respect thereof, referred to
therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company and the Guarantor, on the one hand, and the
Initial Purchasers, on the other, from the offering of the Notes, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantor, on the one hand, and the Initial Purchasers, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantor, on the one hand, and the Initial Purchasers, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantor, on the
one hand, and the total discounts and commissions received by the Initial
Purchasers with respect to the Notes purchased under this Agreement, on the
other hand, bear to the total gross proceeds from the offering of the Notes
under this Agreement as set forth on the cover page of the Offering Memorandum. 
The relative fault shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, the
Guarantor, or the Initial Purchasers, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission.  For purposes of the preceding two sentences, the
net proceeds deemed to be received by the Company shall be deemed to be also for
the benefit of the Guarantor, and information supplied by the Company shall also
be deemed to have been supplied by the Guarantor.  The Company, the Guarantor,
and the Initial Purchasers agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable

 

--------------------------------------------------------------------------------


 

considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8(d) shall be deemed to include, for
purposes of this Section 8(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8(d), no
Initial Purchaser shall be required to contribute any amount in excess of the
amount by which the net proceeds from the sale to Eligible Purchasers of the
Notes initially purchased by it exceeds the amount of any damages that such
Initial Purchaser has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute as provided in this Section 8(d) are several in
proportion to their respective purchase obligations and not joint.

 

(e)                                  The Initial Purchasers severally confirm
and the Company and the Guarantor acknowledge and agree that the statements with
respect to the offering of the Notes by the Initial Purchasers set forth in the
last paragraph on the front cover of the Offering Memorandum and in the sixth
paragraph of the section entitled “Plan of Distribution” in the Pricing
Disclosure Package and the Offering Memorandum are correct and constitute the
only information concerning such Initial Purchasers furnished in writing to the
Company or the Guarantor by or on behalf of the Initial Purchasers specifically
for inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum or in any amendment or supplement thereto or
in any Blue Sky Application or in any Marketing Materials.

 

9.                                      Defaulting Initial Purchasers.

 

(a)                                 If, on the Closing Date, any Initial
Purchaser defaults in its obligations to purchase the Notes that it has agreed
to purchase under this Agreement, the remaining non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Notes by the
non-defaulting Initial Purchasers or other persons satisfactory to the Company
on the terms contained in this Agreement.  If, within 36 hours after any such
default by any Initial Purchaser, the non-defaulting Initial Purchasers do not
arrange for the purchase of such Notes, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Notes on such terms.  In
the event that within the respective prescribed periods, the non-defaulting
Initial Purchasers notify the Company that they have so arranged for the
purchase of such Notes, or the Company notifies the non-defaulting Initial
Purchasers that it has so arranged for the purchase of such Notes, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to seven full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Pricing Disclosure Package, the Offering Memorandum or in any
other document or arrangement, and the Company agrees to promptly prepare any
amendment or supplement to the Pricing Disclosure Package or the Offering
Memorandum that effects any such changes.  As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context requires otherwise, any party not listed in Schedule I hereto that,
pursuant to this Section 9, purchases Notes that a defaulting Initial Purchaser
agreed but failed to purchase.

 

--------------------------------------------------------------------------------


 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Notes of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Notes that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Notes, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Notes that
such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Notes that such
Initial Purchaser agreed to purchase hereunder) of the Notes of such defaulting
Initial Purchaser or Initial Purchasers for which such arrangements have not
been made; provided that the non-defaulting Initial Purchasers shall not be
obligated to purchase more than 110% of the aggregate principal amount of Notes
that they agreed to purchase on the Closing Date pursuant to the terms of
Section 3.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Notes of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Notes that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Notes, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantor, except that the Company and the Guarantor will
continue to be liable for the payment of expenses as set forth in Sections 6 and
11 and except that the provisions of Section 8 shall not terminate and shall
remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Company, the
Guarantor or any non-defaulting Initial Purchaser for damages caused by its
default.

 

10.                               Termination.  The obligations of the Initial
Purchasers hereunder may be terminated by the Initial Purchasers by notice given
to and received by the Company prior to delivery of and payment for the Notes
if, prior to that time, any of the events described in Sections 7(g), (j) or
(n) shall have occurred or if the Initial Purchasers shall decline to purchase
the Notes for any reason permitted under this Agreement.

 

11.                               Reimbursement of Initial Purchasers’
Expenses.  If (a) the Company for any reason fails to tender the Notes for
delivery to the Initial Purchasers, or (b) the Initial Purchasers decline to
purchase the Notes for any reason permitted under this Agreement, the Company
and the Guarantor shall reimburse the Initial Purchasers for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel for the
Initial Purchasers) incurred by the Initial Purchasers in connection with this
Agreement and the proposed purchase of the Notes, and upon demand the Company
and the Guarantor shall pay the full amount thereof to the Initial Purchasers.
If this Agreement is terminated pursuant to Section 9 by reason of the default
of one or more Initial Purchasers, the Company and the Guarantor shall not be
obligated to reimburse any defaulting Initial Purchaser on account of those
expenses.

 

12.                               Notices, etc.  All statements, requests,
notices and agreements hereunder shall be in writing, and:

 

--------------------------------------------------------------------------------


 

(a)                                 if to any Initial Purchasers, shall be
delivered or sent by hand delivery, mail, overnight courier or facsimile
transmission to Barclays Capital Inc., 745 Seventh Avenue, New York, New York
10019, Attention: Syndicate Registration (Fax: (646) 834-8133) with a copy to
RBC Capital Markets, LLC, Three World Financial Center, 8th Floor, 200 Vesey
Street, New York, New York 10281, Attention: High Yield Capital Markets (Fax:
(212) 858-8337), and with a copy, in the case of any notice pursuant to
Section 8(c), to the Director of Litigation, Office of the General Counsel,
Barclays Capital Inc., 745 Seventh Ave., New York, New York 10019;

 

(b)                                 if to the Company or the Guarantor, shall be
delivered or sent by mail, telex, overnight courier or facsimile transmission to
RSP Permian, Inc., 3141 Hood Street, Suite 500, Dallas, Texas, 75219, Attention:
James E. Mutrie, Vice President and General Counsel (Fax: (214) 252-2750), with
a copy to Vinson & Elkins L.L.P., 1001 Fannin, Suite 2500, Houston, Texas 75002,
Attention: Douglas E. McWilliams (Fax: (713) 615-5725);

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.  The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by Barclays.

 

13.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the Initial
Purchasers, the Company, the Guarantor and their respective successors.  This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except that the representations, warranties, indemnities and
agreements of the Company and the Guarantor contained in this Agreement shall
also be deemed to be for the benefit of affiliates, directors, officers and
employees of the Initial Purchasers and each person or persons, if any,
controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act.  Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 13, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.

 

14.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company, the
Guarantor and the Initial Purchasers contained in this Agreement or made by or
on behalf of them, respectively, pursuant to this Agreement, shall survive the
delivery of and payment for the Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.

 

15.                               Definition of the Terms “Business Day”,
“Affiliate”, and “Subsidiary”.  For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading, and (b) “affiliate” and “subsidiary” have the meanings set forth in
Rule 405 under the Securities Act.

 

16.                               Governing Law & Venue.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.  The Company, the Guarantor and each of the Initial Purchasers agree that
any suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby may be instituted in any State or U.S.
federal

 

--------------------------------------------------------------------------------


 

court in The City of New York and County of New York, and waives any objection
that such party may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the exclusive jurisdiction of such courts
in any suit, action or proceeding.

 

17.                               Waiver of Jury Trial.  The Company and each of
the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

18.                               No Fiduciary Duty.  The Company and the
Guarantor acknowledge and agree that in connection with this offering, or any
other services the Initial Purchasers may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Initial Purchasers: (a) no fiduciary or agency relationship between
the Company, the Guarantor and any other person, on the one hand, and the
Initial Purchasers, on the other, exists; (b) the Initial Purchasers are not
acting as advisors, expert or otherwise, to the Company or the Guarantor,
including, without limitation, with respect to the determination of the purchase
price of the Notes, and such relationship between the Company and the Guarantor,
on the one hand, and the Initial Purchasers, on the other, is entirely and
solely commercial, based on arms-length negotiations; (c) any duties and
obligations that the Initial Purchasers may have to the Company and the
Guarantor shall be limited to those duties and obligations specifically stated
herein; (d) the Initial Purchasers and their respective affiliates may have
interests that differ from those of the Company and the Guarantor; and (e) the
Company and the Guarantor have consulted their own legal and financial advisors
to the extent they deemed appropriate.  The Company and the Guarantor hereby
waive any claims that the Company and the Guarantor may have against the Initial
Purchasers with respect to any breach of fiduciary duty in connection with the
Notes.

 

19.                               Counterparts.  This Agreement may be executed
in one or more counterparts and, if executed in more than one counterpart, the
executed counterparts shall each be deemed to be an original but all such
counterparts shall together constitute one and the same instrument.

 

20.                               Headings.  The headings herein are inserted
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement among the Company, the
Guarantor, and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

 

Very truly yours,

 

 

 

RSP PERMIAN, INC.

 

 

 

 

By 

/s/ James E. Mutrie

 

 

Name: James E. Mutrie

 

 

Title: General Counsel and Vice President

 

 

 

RSP PERMIAN, L.L.C.

 

 

 

 

By

/s/ James E. Mutrie

 

 

Name: James E. Mutrie

 

 

Title: General Counsel and Vice President

 

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

BARCLAYS CAPITAL INC.

 

 

 

 

 

 

By 

/s/ Paul Cugno

 

 

Name: Paul Cugno

 

 

Title: Managing Director

 

 

 

 

RBC CAPITAL MARKETS, LLC

 

 

 

 

 

 

 

By

/s/ Steve Pedone

 

 

Name: Steve Pedone

 

 

Title: Managing Director

 

 

 

 

For themselves and as Representatives

 

of the several Initial Purchasers named

 

in Schedule I hereto

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

Principal

 

 

 

Amount of

 

 

 

Notes

 

 

 

to be

 

Initial Purchasers

 

Purchased

 

Barclays Capital Inc.

 

$

200,000,000

 

RBC Capital Markets, LLC

 

75,000,000

 

J.P. Morgan Securities LLC

 

50,000,000

 

UBS Securities LLC

 

50,000,000

 

ABN AMRO Securities (USA) LLC

 

25,000,000

 

BOSC, Inc.

 

25,000,000

 

Citigroup Global Markets Inc.

 

25,000,000

 

Comerica Securities, Inc.

 

25,000,000

 

U.S. Bancorp Investments, Inc.

 

25,000,000

 

Total

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LIST OF GUARANTORS

 

1.              RSP PERMIAN, L.L.C.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

GRAPHIC [g213241kk07i001.jpg]

 

RSP Permian, Inc.

 

$500,000,000 6.625% Senior Notes due 2022

 

 September 23, 2014

 

Term Sheet

 

Term Sheet dated September 23, 2014 to the Preliminary Offering Memorandum dated
September 17, 2014 of RSP Permian, Inc.  This Term Sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum.  The information
in this Term Sheet supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
it is inconsistent with the information in the Preliminary Offering Memorandum. 
Capitalized terms used in this Term Sheet but not defined have the meanings
given them in the Preliminary Offering Memorandum.

 

Issuer

 

RSP Permian, Inc.

 

 

 

Title of Securities

 

6.625% Senior Notes due 2022 (the “Notes”)

 

 

 

Aggregate Principal Amount

 

$500,000,000

 

 

 

Net Proceeds

 

$488,640,000

 

 

 

Distribution

 

144A/Regulation S with Registration Rights

 

 

 

Maturity Date

 

October 1, 2022

 

 

 

Issue Price

 

100.000%

 

 

 

Coupon

 

6.625%

 

 

 

Yield to Maturity

 

6.625%

 

 

 

Benchmark Treasury

 

1.625% due November 15, 2022

 

 

 

Spread to Benchmark Treasury

 

423 basis points

 

 

 

Interest Payment Dates

 

April 1 and October 1 of each year, beginning on April 1, 2015

 

 

 

Ratings*

 

B3 (Moody’s)/ B- (S&P)

 

 

 

Trade Date

 

September 23, 2014

 

 

 

Settlement Date

 

September 26, 2014 (T+3)

 

 

 

Make-Whole Redemption

 

Make-whole redemption at Treasury Rate + 50 basis points prior to October 1,
2017

 

 

 

Optional Redemption

 

On or after October 1, at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on

 

--------------------------------------------------------------------------------


 

 

 

the Notes redeemed during the twelve-month period indicated beginning on
October 1 of the years indicated below:

 

 

 

 

 

Year

 

Price

 

 

 

 

 

 

 

 

 

2017

 

104.969

%

 

 

 

 

 

 

 

 

2018

 

103.313

%

 

 

 

 

 

 

 

 

2019

 

101.656

%

 

 

 

 

 

 

 

 

2020 and thereafter

 

100.000

%

 

 

 

Equity Clawback

 

Up to 35% at 106.625% prior to October 1, 2017

 

 

 

Change of Control

 

101% plus accrued and unpaid interest

 

 

 

Joint Book-Running Managers

 

Barclays Capital Inc.

RBC Capital Markets, LLC

J.P. Morgan Securities LLC

UBS Securities LLC

 

 

 

Co-Managers

 

ABN AMRO Securities (USA) LLC

BOSC, Inc.

Citigroup Global Markets Inc.

Comerica Securities, Inc.

U.S. Bancorp Investments, Inc.

 

 

 

CUSIP Numbers

 

Rule 144A: 74978QAA3

Regulation S: U7502MAA4

 

 

 

ISIN Numbers

 

Rule 144A: US74978QAA31

Regulation S: USU7502MAA46

 

 

 

Denominations

 

Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

 

--------------------------------------------------------------------------------

*Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

 

--------------------------------------------------------------------------------

 

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

 

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

 

[Any disclaimers or notices that may appear on this Term Sheet below the text of
this legend are not applicable to this Term Sheet and should be disregarded.
Such disclaimers may have been electronically generated as a result of this Term
Sheet having been sent via, or

 

--------------------------------------------------------------------------------


 

posted on, Bloomberg or another electronic mail system.]

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

A.                                    None.

 

B.                                    None.

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

LIST OF SUBSIDIARIES

 

1.              RSP Permian, L.L.C.

 

--------------------------------------------------------------------------------